Exhibit 10.3
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of
this 30th day of September, 2008, by and between BMR-LANDMARK AT EASTVIEW LLC, a
Delaware limited liability company (“Landlord”), and REGENERON PHARMACEUTICALS,
INC., a New York corporation (“Tenant”).
RECITALS
     A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006, as amended by that certain First Amendment to Lease dated as
of October 24, 2007 (collectively, the “Lease”), whereby Tenant leases certain
premises (the “Premises”) from Landlord at 735, 745 and 765 Old Saw Mill River
Road in Tarrytown, New York (the “Building”);
     B. WHEREAS, Landlord and Tenant have also entered into the Old Lease (as
such term is defined in the Lease);
     C. WHEREAS, Tenant desires to lease additional premises from Landlord; and
     D. WHEREAS, Landlord and Tenant desire to modify and amend the Lease and
the Old Lease only in the respects and on the conditions hereinafter stated.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
     1. Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
The Lease, as amended by this Amendment, is referred to herein as the “Amended
Lease.”
     2. Additional Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, as of the Additional Premises Commencement Date (as
defined below), approximately ninety-one thousand three hundred sixty-eight
(91,368) rentable square feet of space located on the S-Level, C-Level and
G-Level of Building 777, as shown on Exhibit A attached hereto (the “Additional
Premises”). From and after the Additional Premises Commencement Date, the term
“Premises,” as used in the Lease, shall mean the Premises plus the Additional
Premises.
     3. Tenant’s Pro Rata Shares. From and after the Additional Premises
Commencement Date (as such term is defined below), Section 2.2 of the Lease is
hereby replaced in its entirety with the following:

 



--------------------------------------------------------------------------------



 



The Premises, the Buildings, and certain related terms are defined as follows.
In these definitions, each Rentable Area is expressed in rentable square
footage. Rentable Area and Tenant’s Pro Rata Shares are all subject to
adjustment under this Lease, including under Section 9.2.

              Means the Following (As     of the Additional     Premises
Commencement Definition or Provision   Date)
“Premises”
  Retained Premises, New Premises and Additional Premises
“Buildings”
  735 Building, 745 Building, 765 Building and 777 Building
Rentable Area of Premises
  348,032    
Rentable Area of Buildings
  117,935 for 735 Building
111,708 for 745 Building
177,203 for 765 Building
311,104 for 777 Building
Rentable Area of Existing Project
  751,648    
Rentable Area of New Project
  360,520    
Rentable Area of Entire Project
  1,112,168    
Tenant’s Pro Rata Share of Buildings
  100% of Building 735
100% of Building 745
15.25% of 765 Building
23.37% of 777 Building
Tenant’s Pro Rata Share of the Existing Project (Based on Retained Premises and
Additional Premises only)
  15.75%  
Tenant’s Pro Rata Share of the New Project (Based on New Premises only)
  63.70%  
Tenant’s Pro Rata Share of the Entire Project
  31.29%  

     4. Basic Annual Rent. Initial Annual (and Monthly Rental Installments) of
Basic Annual Rent for the Additional Premises (“Additional Premises Basic Annual
Rent”) only (starting as of the Additional Premises Commencement Date (as
defined below)) shall be as follows:

                              Per Rentable s.f.         Rentable s.f.   Annually
  Total Annual   Total Monthly
91,368
  $ 28     $ 2,558,304     $ 213,192  

2



--------------------------------------------------------------------------------



 



Starting on the Additional Premises Commencement Date (as defined below) and
continuing throughout the Term, Tenant shall pay to Landlord the Additional
Premises Basic Annual Rent as set forth in this Section. The Additional Premises
Basic Annual Rent shall be paid in equal monthly installments, each in advance
on the first day of each and every calendar month during the Term. The Basic
Annual Rent for the Additional Premises shall be subject to an annual upward
adjustment of two and one-half percent (2.5%) of the then-current Basic Annual
Rent (as adjusted under this Section 4). The first such adjustment shall become
effective commencing on the first (1st) annual anniversary of the Additional
Premises Commencement Date. Subsequent adjustments shall become effective on
every successive annual anniversary of the Additional Premises Commencement Date
(except the first day of any Term extension pursuant to an Option) for so long
as the Amended Lease continues in effect. In addition to Additional Premises
Basic Annual Rent, Tenant shall pay to Landlord as Additional Rent at times
specified in the Amended Lease: (a) Tenant’s Pro Rata Share of Operating
Expenses as provided in Article 8 of the Amended Lease with respect to the
Additional Premises and (b) any other amounts that Tenant assumes or agrees to
pay under the provisions of the Amended Lease that are owed to Landlord,
including, without limitation, any and all other sums that may become due by
reason of any default of Tenant or failure on Tenant’s part to comply with the
agreements, terms, covenants and conditions of the Amended Lease to be performed
by Tenant, after notice and the lapse of any applicable cure periods.
     5. Premises Term Commencement Date. Notwithstanding anything in the Amended
Lease to the contrary, the parties agree and confirm that: (a) Landlord’s Work
shall be deemed Substantially Complete as of June 30, 2008, and (b) the Term
Commencement Date with respect to the New Premises and the Retained Premises is
July 1, 2008.
     6. Premises Rent Commencement Dates. Notwithstanding anything in the
Amended Lease to the contrary, the Rent Commencement Date with respect to the
New Premises is July 1, 2009; provided that Tenant shall not be liable for Basic
Annual Rent or TI Rent with respect to the New Premises until August 1, 2009;
and the Rent Commencement Date with respect to the Retained Premises is July 1,
2008.
     7. Amendments to Old Lease. Notwithstanding anything in the Old Lease or
the Lease to the contrary, the parties agree that, as of the date hereof,
(a) the expiration date for the Premises under the Old Lease shall be July 31,
2009, and (b) Tenant shall not be obligated to pay Fixed Rent under the Old
Lease, to the extent it may otherwise be required to do so, for the period
commencing on July 1, 2009, and ending on July 31, 2009. The parties further
agree that Tenant shall pay Fixed Rent and any other charges owed to Landlord
pursuant to the terms of the Old Lease, notwithstanding expiration of the Old
Lease, should Tenant occupy the Premises or any portion thereof on or after
August 1, 2009. Tenant shall pay Fixed Rent and any other changes on a pro rata
basis of the amount of the Premises actually occupied by Tenant on or after
August 1, 2009, until such time as Tenant has vacated the entire Premises in
accordance with the terms of the Old Lease. Nothing in this Section 7 shall be
construed as Landlord granting Tenant the right to retain possession of any
Premises under the Old Lease after July 31, 2009, and shall

3



--------------------------------------------------------------------------------



 



not limit Landlord’s rights under the Old Lease, at law or in equity, except
with regards to the limiting of Tenant’s obligation to pay rent on such Premises
as stated in this Section. As used in this Section 7, the terms “Premises” and
“Fixed Rent” shall have the meanings given to such terms in the Old Lease.
     8. Additional Premises Term Commencement Date. The Term Commencement Date
and Rent Commencement Date are the same for the Additional Premises and shall be
July 1, 2009 (the “Additional Premises Commencement Date”).
     9. Additional Premises Term Expiration Date. The Term Expiration Date for
the Additional Premises shall be the same as the Term Expiration Date for the
New Premises, subject to Tenant’s option to extend the Term of the Lease as
provided in Article 44 of the Lease. Notwithstanding the foregoing, Tenant shall
have the right, upon eighteen (18) months’ prior written notice to Landlord, to
terminate the Lease with respect to either (a) all of the Additional Premises or
(b) any one (or a combination) of the following three (3) components of the
Additional Premises, as each is depicted on Exhibit B attached hereto: (i)
“Termination Component One,” consisting of 35,681 rentable square feet, (ii)
“Termination Component Two,” consisting of 46,706 rentable square feet, and
(iii) “Termination Component Three,” consisting of 8,981 rentable square feet
(each such portion of terminated Premises, a “Terminated Component”). Tenant may
terminate any or all of the Terminated Components (to the extent not previously
terminated) on each of following dates (each such date, a “Termination Date”):
(x) June 30, 2014, upon payment to Landlord no later than the Termination Date
of a penalty of $29.45 per rentable square foot of the applicable Terminated
Component(s), (y) December 31, 2015, upon payment to Landlord no later than the
Termination Date of a penalty of $20.02 per rentable square foot of the
applicable Terminated Component(s), or (z) December 31, 2016, upon payment to
Landlord no later than the Termination Date of a penalty of $10.50 per rentable
square foot of the applicable Terminated Component(s). Time is of the essence
with respect to this Section. In the event that Tenant does not timely exercise
its termination right or timely make payments in accordance with this Section,
this Section shall be void and of no further force or effect.
     10. Tenant Improvements: Landlord shall make available to Tenant a Tenant
Improvement allowance of Ten Dollars ($10) per rentable square foot of
Additional Premises (the “Additional Premises TI Allowance”) in order to finance
appropriate improvements (“Additional Premises Tenant Improvements”) to the
Additional Premises consistent with the Permitted Use and subject to Landlord’s
reasonable prior written approval. Tenant shall be responsible for performing
and completing the Additional Premises Tenant Improvements in accordance with
the applicable terms of the Lease and the Work Letter with respect to the Tenant
Improvements for the New Premises, and Tenant shall pay Landlord a construction
management fee of two and one-half percent (2.5%) for Landlord’s oversight role
related to the Additional Premises Tenant Improvements. Landlord shall disburse
the Additional Premises TI Allowance in accordance with the applicable terms of
the Lease and the Work Letter.
     11. Condition of Premises: Tenant acknowledges that (a) it is possession of
and is fully familiar with the condition of the Additional Premises,
(b) notwithstanding anything contained in the Lease or this Amendment to the
contrary, it agrees to take the Additional

4



--------------------------------------------------------------------------------



 



Premises in its condition “as is” as of the first day of the Term with respect
to the Additional Premises, and (c) Landlord shall have no obligation to alter,
repair or otherwise prepare the Additional Premises for Tenant’s occupancy or to
pay for any improvements to the Additional Premises, except as may be expressly
provided in the Lease or in the Section entitled “Tenant Improvements” above.
For purposes of determining Landlord’s and Tenant’s repair and maintenance
obligations with respect to the Additional Premises, the Additional Premises
shall be considered Retained Premises under the Lease.
     12. Security Deposit. No later than the Additional Premises Commencement
Date, Tenant shall deliver to Landlord an increase in the Security Deposit in
the amount of Six Hundred Thirty-Nine Thousand Five Hundred Seventy-Six Dollars
($639,576) for the Additional Premises.
     13. Broker. Each of Landlord and Tenant represents and warrants that it has
not dealt with any broker or agent in the negotiation for or the obtaining of
this Amendment, other than Studley (“Broker”), and agrees to indemnify, defend
and hold the other harmless from any and all costs or liabilities for
compensation claimed by any such broker or agent, other than Broker, employed or
engaged by it or claiming to have been employed or engaged by it. Broker is
entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker, a copy of which has been
provided to Tenant.
     14. Parking. The parties confirm that, as of the Additional Premises
Commencement Date, Tenant’s parking rights shall automatically adjust so that
Tenant shall have a non-exclusive, revocable license to use, in common and on an
unreserved basis with the other tenants of the buildings comprising the
Additional Premises: (i) four (4) parking spaces per one thousand (1,000)
rentable square feet of Additional Premises (“777 North Parking”) leased to
Tenant in Building 777 (“777 North”), and (ii) with respect to the remainder of
the Additional Premises not located in 777 North, Tenant’s pro rata share of the
parking facilities serving the buildings comprising such Additional Premises.
The parties agree that Tenant is leasing thirty-five thousand two hundred
fifty-six (35,256) rentable square feet in 777 North pursuant to this Amendment.
The 777 North Parking shall include the five (5) reserved parking spaces
currently used by Tenant. The 777 North Parking shall be at locations reasonably
satisfactory to Landlord and reasonably near 777 North and the remainder of the
parking that Tenant is permitted to use hereunder shall be at locations
reasonably satisfactory to Landlord and reasonably near the remainder of the
Additional Premises.
     15. No Default. Each of Landlord and Tenant represents, warrants and
covenants that, to the best of its respective knowledge, neither Landlord nor
Tenant is in default of any of its respective obligations under the Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.
     16. Effect of Amendment. Except as modified by this Amendment, the Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and

5



--------------------------------------------------------------------------------



 



conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, their respective assigns. In the event of any conflict
between the terms contained in this Amendment and the Lease, the terms herein
contained shall supersede and control the obligations and liabilities of the
parties. From and after the date hereof, the term “Lease” as used in the Lease
shall mean the Lease, as modified by this Amendment.
     17. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.
     18. Counterparts. This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

          LANDLORD:

BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
      By:   /s/ Alan Gold         Name:   Alan Gold        Title:   CEO       
TENANT:

REGENERON PHARMACEUTICALS, INC.,
a New York corporation
      By:   /s/ Stuart Kolinski         Name:   Stuart Kolinski        Title:  
General Counsel     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ADDITIONAL PREMISES
[IMAGE]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ADDITIONAL PREMISES
[IMAGE]

 